        Case 1:18-cv-00667-TJM-CFH Document 15 Filed 11/16/18 Page 1 of 2



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
----------------------------------------------------------

ROBERT CARROLL
                                            Plaintiff,           Docket No. 1:18-CV-667 (TJM/CFH)

          -against-                                              NOTICE OF MOTION

US. EQUITIES CORP., LINDA STRUMPF,
HAL SIEGEL, both personally and as owner
of U.S. Equities, DAVID WARSHALL,
and WING LAM
                                             Defendants
------------------------------------------------------------
         PLEASE TAKE NOTICE that upon the Declaration of Linda Strumpf, Esq., the
accompanying Memorandum of Law, and upon all the pleadings and proceedings had herein,
defendants, U.S. EQUITIES CORP., LINDA STRUMPF, ESQ., and HAL SIEGEL will move this
Court on December 28, 2018 at 10:00 A.M. in the forenoon of that day, or as soon thereafter as
counsel can be heard, before the Honorable Thomas J. McAvoy at the Federal Building and United
States Courthouse for the Northern District of New York, 15 Henry Street, Binghamton, NY 13901
for an Order, pursuant to Federal Rules of Civil Procedure 12(b) (1) and 12(b)(6) to dismiss the
complaint and to grant such other and further relief as the Court deems just and proper.
         PLEASE TAKE FURTHER NOTICE, that the opposition brief, if any, must be served not
less than seventeen days prior to the return date of the motion.
Dated: November 16, 2018

                                                                 Respectfully Submitted,

                                                                 /s/Linda Strumpf________
                                                                 Linda Strumpf, Esq., 519528
                                                                 Defendant Pro Se and
                                                                 Attorney for Defendants
                                                                 U.S. Equities Corp. and Hal Siegel
                                                                 69 Fox Run
                                                                 South Salem, NY 10590
                                                                 Tel: 212-566-6800
                                                                 linda.strumpflaw@live.com




                                                             1
        Case 1:18-cv-00667-TJM-CFH Document 15 Filed 11/16/18 Page 2 of 2



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
----------------------------------------------------------

ROBERT CARROLL
                                            Plaintiff,           Docket No. 1:18-CV-667 (TJM/CFH)

          -against-                                                    CERTIFICATE OF SERVICE

US. EQUITIES CORP., LINDA STRUMPF,
HAL SIEGEL, both personally and as owner
of U.S. Equities, DAVID WARSHALL,
and WING LAM
                                             Defendants
------------------------------------------------------------

        I hereby certify that on November 16, 2018 I served the attached Notice of Motion to Dismiss
to the Plaintiff Pro Se by depositing a true copy thereof enclosed in a post-paid wrapper, in an official
depository under the exclusive care and custody of the U.S. Postal Service, addressed as follows:

Robert Carroll
P.O. 201
Connelly, NY 12417

                                                                 /s/Linda Strumpf
                                                                 Linda Strumpf, Esq., 519528
                                                                 Attorney for Defendant
                                                                 U.S. Equities Corp.
                                                                 69 Fox Run
                                                                 South Salem, NY 10590
                                                                 Tel: 212-566-6800
                                                                 linda.strumpflaw@live.com




                                                             2
